Exhibit 10.9


AMENDMENT NO. 2
TO LOAN AND SECURITY AGREEMENT


THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
entered into as of September 16, 2003 by and among Webco Industries, Inc. (the
"Borrower"), the financial institutions named on the signature page hereto, and
Bank One, NA (successor by merger with American National Bank and Trust Company
of Chicago), as agent (in such capacity, the "Agent") for the Lenders.


RECITALS:
        WHEREAS, the Borrower, the financial institutions from time to time
parties thereto (the "Lenders") and the Agent have entered into that certain
Loan and Security Agreement dated as of June 14, 2002 (as amended, the "Loan
Agreement"); and WHEREAS, the Borrower desires that the Loan Agreement be
amended as set forth herein and the undersigned Lenders and the Agent are
willing so to amend the Loan Agreement, but only on the terms and subject to the
conditions set forth below;


        NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Terms defined in the Loan Agreement which are used herein shall
have the same meanings as are set forth in the Loan Agreement for such terms
unless otherwise defined herein.

2. Amendments. Subject to Section 3 below:

2.1 The following definitions are added to Subsection 1.1 of the Loan Agreement
in their alphabetically proper places:
        "Excess Availability" shall mean, at any time, an amount equal to the
amount by which the Current Asset Base exceeds the aggregate balance of the
unpaid principal amount of the Revolving Loans.  "Revolver Financed Mannford
Capital Expenditures" shall mean, for any period, the lesser of (a) $2,000,000,
and (b) the aggregate amount of Capital Expenditures for such period (i)
incurred for the expansion of Borrower's Mannford, Oklahoma facility and for the
conversion of TIG mills into laser mills at Borrower's Mannford, Oklahoma
facility, and (ii) which do not represent capitalized lease obligations incurred
or which were not financed through the incurrence of Purchase Money Secured
Financing (other than the Revolving Loans) or paid for with Applied Financing
Proceeds.

2.2 The following definitions appearing in Subsection 1.1 of the Loan Agreement
are amended and restated in their entirety as follows:
        "Maximum Facility Amount" shall mean $53,500,000. "Total Revolving
Commitments" shall mean the aggregate of the Revolving Credit Commitments of all
Lenders, which in the aggregate shall not exceed $38,000,000.

2.3 Subsection 1.1 of the Loan Agreement is amended by deleting the following
definitions therefrom: "Average Availability" and "Leverage Ratio."

2.4 Subsection 8.6 of the Loan Agreement is amended and restated in its entirety
as follows:

        8.6 Capital Investment Limitations. Borrower shall not incur Capital
Expenditures in any Fiscal Year in an amount in excess of the sum of (the
"Cap"): (i) the net proceeds received by Borrower in such Fiscal Year from the
sale of Equipment, plus (ii) Capital Expenditures paid for with Applied
Financing Proceeds, plus (iii) the amount set forth below opposite such Fiscal
Year, plus (iv) the lesser of (x) $500,000, and (y) the amount, if any, by which
the Cap for the immediately preceding Fiscal Year exceeds the actual amount of
Capital Expenditures incurred by Borrower during the immediately preceding
Fiscal Year (excluding, for the purpose of computing such excess, any excess
amount from a prior Fiscal Year), plus (v) for the Fiscal Year ending July 31,
2003, up to $2,000,000 to the extent funded with additional Indebtedness
permitted by Subsection 8.2(iv):

        Fiscal Years Ending:                  Amount:
        July 31, 2003                              $3,500,000
        July 31, 2004                              $5,500,000
        July 31, 2005 and thereafter        $3,500,000


2.5 Subsection 8.13 of the Loan Agreement is amended and restated in its
entirety as follows:

        8.13 Financial Covenants. Borrower shall not:

        (A) Adjusted Debt Coverage Ratio. Permit its Adjusted Debt Coverage
Ratio for any period of four Fiscal Quarters to be less than 1.20 to 1.0. As
used herein the term "Adjusted Debt Coverage Ratio" shall mean for any period,
without duplication, Borrower's ratio of (A) EBITDA, to (B) an amount equal to
the sum of the following for such period: the sum of (i) interest expense (other
than non-cash interest expense representing the amortization of deferred finance
charges or original issue discount); plus (ii) the sum of all scheduled or
mandatory principal payments on Indebtedness of Borrower, other than payments
required pursuant to Subsections 2.6(E), (F) and (G) hereof and payments on the
Revolving Loan. As used herein, the term "EBITDA" shall mean, as to any period,
an amount equal to the sum of the following for Borrower for such period: (i)
earnings before income tax expense (determined based on the valuation of
inventory on an average cost basis, and excluding gains or losses from or in
connection with the QuikWater Division and Borrower's sale of the assets of such
division (including without limitation the QuikWater Charge)); plus (ii)
interest expense subtracted in determining earnings; plus (iii) depreciation,
amortization, and other non-cash charges deducted in determining earnings; minus
(iv) gains from the sales of assets other than the sale of inventory or obsolete
equipment in the ordinary course of business of Borrower; minus (v) to the
extent included in the earnings of Borrower for such period, equity in
undistributed earnings of Subsidiaries; minus (vi) the aggregate amount of
Dividends and other Distributions; minus (vii) Capital Expenditures for such
period other than (x) for any period of four Fiscal Quarters which includes any
of the Fiscal Quarters ended October 31, 2003, January 31, 2004 and April 30,
2004 (the "Applicable Quarters"), the aggregate amount of Revolver Financed
Mannford Capital Expenditures incurred by Borrower during each Applicable
Quarter which is included in such period of four Fiscal Quarters, and (y)
Capital Expenditures representing capitalized lease obligations incurred or
which were financed through the incurrence of Purchase Money Secured Financing
(other than the Revolving Loans) or paid for with Applied Financing Proceeds;
and minus (viii) income taxes paid in cash.

        (B) Excess Availability. Permit its Excess Availability at any time to
be less than $1,750,000.

2.6 Schedule I to the Loan Agreement is amended and restated in its entirety in
the form of Schedule I attached hereto.

3. Conditions of Effectiveness. Section 2 of this Amendment shall become
effective on the date (the "Effective Date") that the Agent has determined that
each of the following conditions has been satisfied:

3.1 The Agent shall have received each of the following agreements, instruments
and other documents, in each case in form and substance acceptable to the Agent:
        (a) this Amendment executed by each of the parties hereto;
        (b) the documents, instruments, agreements, opinions, certificates and
other items listed on the Document Checklist attached hereto as Exhibit A; and
        (c) such other documents, instruments, agreements, opinions,
certificates and other items as Agent may reasonably request.

3.2 All fees and out-of-pocket expenses required to be paid to Agent and each
Lender and Agent's special counsel on or prior to the Effective Date shall have
been paid in full including, without limitation, to induce the Lenders to enter
into this Amendment, a non-refundable fee in the amount of $40,025 paid to the
Agent for the ratable benefit of the Lenders.

4. Representations, Warranties and Agreements of the Borrower.

4.1 The Borrower represents and warrants that this Amendment and the Loan
Agreement, as amended hereby, constitute legal, valid and binding obligations of
the Borrower and are enforceable against the Borrower in accordance with their
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally or by general equitable principles.

4.2 The Borrower hereby reaffirms all covenants, representations and warranties
made in the Loan Agreement as amended hereby. The Borrower hereby agrees that
all covenants, representations and warranties made in the Loan Agreement shall
be deemed to have been remade as of the date hereof and (if different) the
Effective Date.

4.3 The Borrower represents and warrants that as of the date hereof, and (if
different) as of the Effective Date, there exists no Default or Event of Default
after giving effect to this Amendment and the consummation of the transactions
contemplated hereby.

5. Reference to the Effect on the Loan Agreement.

5.1 On and after the Effective Date, (i) each reference in the Loan Agreement to
"this Agreement," "hereunder," "hereof," "herein," or words of like import shall
mean and be a reference to the Loan Agreement as amended hereby, and (ii) each
reference to the Loan Agreement in all other Financing Agreements shall mean and
be a reference to the Loan Agreement, as amended hereby.

5.2 Except as specifically amended above, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

5.3 Except as specifically provided in this Amendment, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any Default
or Event of Default (including without limitation any Defaults or Events of
Default existing on the date hereof), nor operate as a waiver of any right,
power or remedy of the Agent or the Lenders (including without limitation any
rights, powers or remedies of the Agent or the Lenders with respect to the
Defaults or Events of Default existing on the date hereof), nor constitute a
waiver of, or consent to and departure from, any provision of the Loan
Agreement, or any of the other Financing Agreements.

6. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (as opposed to conflicts of law provisions) of
the State of Illinois.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery by any party of telecopied copies of executed counterparts
hereof shall constitute execution and delivery hereof by such party.


IN WITNESS WHEREOF, this Amendment No. 2 to Loan and Security Agreement has been
duly executed as of the day and year first above written.

WEBCO INDUSTRIES, INC.
By:       /s/ Michael P. Howard
Name:  Michael P. Howard
Title:     Chief Financial Officer

BANK ONE, NA (successor by merger with American National Bank and Trust Company
of Chicago), individually and as Agent
By:       /s/ Brian P. Mulroney
Name:  Brian P. Mulroney
Title:     Vice President

PNC BANK, NATIONAL ASSOCIATION
By:      /s/ Paul R. Frank
Name:  Paul R. Frank
Title:     Vice President

TRANSAMERICA BUSINESS CAPITAL CORPORATION
By:      /s/ Vik Dewanjee
Name:  Vik Dewanjee
Title:     Vice President